Citation Nr: 1716190	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  05-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bladder impairment, claimed as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1991 to January 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington DC. 

In April 2012 and July 2012, the Board remanded the claim for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Veteran submitted a VA Form 9 indicating that he wanted a Board hearing at a local VA office.  The Veteran was not scheduled for the requested hearing.  In an April 2017 Appellate Brief, the Veteran, through his representative, reasserted his request for a hearing.  As such, a remand is required to afford the Veteran the requested hearing.  38 C.F.R. § 20.700 (2016).  

Accordingly, the case is REMANDED for the following actions:

Arrangements should be made for the Appellant to be scheduled for a hearing before the Board at his local RO.  Notice of such hearing should be mailed to the Appellant at his current mailing address, with a copy provided to his representative.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L.M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






